Title: Arthur S. Brockenbrough to James Madison, 12 July 1827
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Va
                                
                                July 12. 1827
                            
                        
                        I beg leave to call to your recollection the following subjects—vz. Shall contracts be made for the
                            finishing of the steps of the Portico of the Rotunda? Shall the plastering of the Western lecture room and the entrance
                            Hall be finished during the Vacation? With or without Cornices? Shall the eastern lecture room be fitted up with similar
                            benches & desks to those in the Western lecture room?
                        For a Sufficient Supply of Water in case of fire, a large reservoir is considered necessary, shall it be
                            erected? & where the site for it?
                        To finish the Rotunda steps and build a reservoir for the water several thousand bricks will be required. The
                            most economical way to procure them will be to have them made on the premises. shall arrangements be made for it? Would it
                            not be adviseable to procure a fire engine with the necessary apparatus by the fall? Shall Venetian blinds be put to the
                            dormitory doors & windows this season?
                        The foregoing subjects are respectfully submitted for your consideration I am Gentlemen most respectfully
                            your Obt Sevt
                        
                            
                                A S Brockenbrough P.
                            
                        
                    